Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2021

                                     No. 04-21-00347-CV

                                       Steven SCHAAF,
                                           Appellant

                                               v.

 CHRISTUS SANTA ROSA HEALTH CARE CORPORATION a/k/a Christus Santa Rosa
                    Health System and Christus Health,
                                Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI19278
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        On October 6, 2021, appellant filed a motion to dismiss this appeal, stating he no longer
wished to prosecute the appeal. We dismissed the appeal pursuant to the motion to dismiss. On
October 26, 2021, appellant filed a “Motion to Withdraw Motion to Dismiss and Request to
Reinstate.” Because we have already issued an opinion and judgment in this case, we will treat
this as a motion for rehearing. See TEX. R. APP. P. 49.1. The court hereby requests a response to
the motion from the appellee. See id. R. 49.2. Any response must be filed in this court no later
than ten days from the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court